Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                No. 04-14-00702-CR & 04-14-00703-CR

                                           Charlotte A. LEAL,
                                                Appellant

                                                  v.
                                                 The
                                         The STATE of Texas,
                                               Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                            Trial Court Nos. 2013CR5723 & 2103CR5724
                               Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 19, 2014

DISMISSED FOR LACK OF JURISDICTION

           On October 3, 2014, the trial court denied appellant Charlotte Leal’s “Motion to Suppress

Blood Evidence.” Five days later, on October 8, 2014, appellant filed a notice of appeal. We

conclude we lack jurisdiction over the appeal.

           The right to appeal in a criminal case is a statutorily created right. See McKinney v. State,

207 S.W.3d 366, 374 (Tex. Crim. App. 2006); see also TEX. CODE CRIM. PROC. 44.02 art. (West

2006) (providing right of appeal for defendant); TEX. R. APP. P. 25.2(a)(2) (rules for appeal by

defendant). As a general rule, appellate courts may consider appeals by criminal defendants only
                                                                    04-14-00702-CR & 04-14-00703-CR


after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.).

Intermediate appellate courts have no jurisdiction to review interlocutory orders absent express

authority. Ex parte Apolinar, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); Wright, 969 S.W.2d

at 589.

          Orders denying pretrial motions to suppress are not appealable interlocutory orders. See

Wright, 969 S.W.2d at 589 (identifying types of appealable interlocutory orders). Therefore, we

have no jurisdiction over this appeal, and order the appeal dismissed for lack of jurisdiction.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-